 Case 2:20-cv-12715-SFC-DRG ECF No. 9, PageID.52 Filed 02/05/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DANA NESSEL, Attorney General of the State
of Michigan,

       Plaintiff,                                  No. 20-cv-12715

v.                                                 HON. SEAN F. COX

VINTNERS COLLECTIVE, LLC,

       Defendant.




                                               /


     CONSENT DECREE AND FINAL JUDGMENT BETWEEN PLAINTIFF
  DANA NESSEL, ATTORNEY GENERAL OF THE STATE OF MICHIGAN,
            AND DEFENDANT VINTNER’S COLLECTIVE, LLC



      Plaintiff, Dana Nessel, Attorney General of the State of Michigan, filed a

Complaint in this action against Defendant, Vintner’s Collective, LLC (“Defendant”

or “Vintner’s Collective”), for permanent injunctive relief to restrain continuing

violations of the Michigan Liquor Control Code, Mich. Comp. Laws §§ 436.1101, et

seq., and the Michigan Consumer Protection Act, Mich. Comp. Laws, §§ 445.901, et

seq., by Defendant. The parties have consented to entry of this Consent Decree and

Final Judgment (the “Consent Decree”). Now, therefore, without trial of any issue of

law or fact, and upon consent of the parties, it is hereby ORDERED, ADJUDGED,

and DECREED as follows:
 Case 2:20-cv-12715-SFC-DRG ECF No. 9, PageID.53 Filed 02/05/21 Page 2 of 7




         I.       JURISDICTION AND VENUE

         1.       The Court has both personal jurisdiction over Defendant and subject

matter jurisdiction over the case pursuant to 27 U.S.C. § 122a(c), 28 U.S.C. § 1331,

Fed. R. Civ. P. 4(k) and 28 U.S.C. § 1367(a). The Complaint in this case states a

claim upon which permanent injunctive relief can be granted against Defendant

under 27 U.S.C. § 122a(c) and a claim upon which permanent injunctive relief and

monetary penalties can be granted against Defendant under Mich. Comp. Laws §§

445.901, et seq. Venue is proper in this Court.

         II.      PERSONS BOUND

         2.       The terms and provisions of this Consent Decree will apply to and be

binding upon the Michigan Department of Attorney General, Defendant, and

Defendant’s successors in interest, parents, subsidiaries, affiliated entities,

directors, officers, managers, agents, members, assigns, and employees.

         3.       No change in ownership or corporate status of Defendant, including,

but not limited to, any transfer of assets or real or personal property, will in any

way alter Defendant’s obligations under this Consent Decree.

         III.     OBLIGATIONS REGARDING INTOXICATING LIQUOR1

         4.       Defendant must immediately cease illegally selling and shipping

intoxicating liquor to consumers located in the State of Michigan.




1
  “Intoxicating liquor” is defined as that term is defined in 27 U.S.C. § 122a(a)(2) and includes “alcoholic liquor” as
that term is defined in the Michigan Liquor Control Code, Mich. Comp. Laws §§ 436.1101, et seq.
 Case 2:20-cv-12715-SFC-DRG ECF No. 9, PageID.54 Filed 02/05/21 Page 3 of 7




      5.     Defendant must immediately and adequately train and educate its

directors, officers, managers, agents, members, assigns, and employees that

Defendant is not authorized to sell or ship intoxicating liquor to consumers located

in the State of Michigan.

      6.     Defendant must make diligent efforts to place adequate disclaimers in

all advertisements that Defendant creates or publishes for the sale of intoxicating

liquor that may be viewed within the State of Michigan, including but not limited to

internet-based advertisements, to clarify that such offers are not available for

acceptance by consumers located in the State of Michigan.

      7.     Defendant must make modifications as are reasonably necessary to

ensure that its ordering systems, regardless of format or mechanism (whether

internet-based, telephonic, print, or mail), do not produce the sale or shipment of

intoxicating liquor to consumers located in the State of Michigan.

      8.     Defendant’s obligations regarding intoxicating liquor in Section III

continue until either (1) the law changes to permit Defendant to sell and ship

intoxicating liquor to consumers located in the State of Michigan without a license;

or (2) Defendant obtains a license from the Michigan Liquor Control Commission

permitting it to sell and ship intoxicating liquor to consumers located in the State of

Michigan after a change in the law permitting it to obtain such a license.

      IV.    RELEASE AND DISCHARGE

      9.     Except with respect to the obligations created by or arising out of this

Consent Decree, and in consideration of the payment set forth in Section V, the
    Case 2:20-cv-12715-SFC-DRG ECF No. 9, PageID.55 Filed 02/05/21 Page 4 of 7




Department of Attorney General releases and covenants not to sue Defendant for

the specific claims alleged against Defendant in the Complaint and specifically

reserves the rights set forth in Paragraph 11 herein.

         10.      In consideration of the Department of Attorney General’s release and

covenant not to sue Defendant as set forth in Paragraph 9, Defendant releases and

covenants not to sue the Department of Attorney General for any claims or

defenses that may have been raised by Defendant in this action or in response to

this action, including but not limited to any claims that the Department of Attorney

General has intentionally interfered with Defendant’s contractual or business

relationships.

         V.       PAYMENTS

         11.      Within 21 days of the Effective Date2 of this Consent Decree, Vintner’s

Collective, LLC, will pay the total sum of ten thousand dollars ($10,000) by certified

check or money order payable to the “State of Michigan.” The payment will be sent

to:

                           Department of Attorney General
                           Alcohol & Gambling Enforcement Division
                           2860 Eyde Parkway
                           East Lansing, MI 48823

         12.      The payment and other consideration in this Consent Decree are in

complete settlement of all damages and costs arising out of the complaint, including

all attorney fees.



2
 “Effective Date” means the date the Clerk of Court’s office enters this Consent Decree on the docket in this case
after signing by the Court.
 Case 2:20-cv-12715-SFC-DRG ECF No. 9, PageID.56 Filed 02/05/21 Page 5 of 7




      VI.    RESERVATION OF RIGHTS


      13.    Plaintiff expressly reserves the right to seek any and all legal relief

available for violations of the Michigan Consumer Protection Act, Mich, Comp.

Laws §§ 445.901, et seq., and the Michigan Liquor Control Code, Mich. Comp. Laws

§§ 436.1101, et seq., that Defendant commits after the Effective Date of this Consent

Decree.


      14.    The Parties expressly understand and acknowledge that this Consent

Decree is not binding on any county prosecutor in the State of Michigan. The parties

expressly understand and acknowledge that this Consent Decree is not binding on

the Michigan Department of Treasury for purposes of any assessments or actions it

may take for unpaid taxes, penalties, and interest. Defendant reserves, and does

not waive, any rights, claims, or defenses with respect to any such claims or actions.

      VII.   ATTORNEYS’ FEES AND COSTS

      15.    The Parties expressly acknowledge and agree that each is responsible

for its own attorneys’ fees and costs.

      VIII. MODIFICATIONS

      16.    This Consent Decree may be modified by agreement of the Parties.

Modifications must be in writing, signed by counsel for Plaintiff, counsel for

Defendant, and an authorized representative of Defendant, and must be

memorialized in an order executed and entered by the Court. Any such

modifications will be effective on the date the Court enters its order approving such

modifications.
 Case 2:20-cv-12715-SFC-DRG ECF No. 9, PageID.57 Filed 02/05/21 Page 6 of 7




      IX.    OTHER CLAIMS

      17.    Nothing in this Consent Decree constitutes or may be construed as a

release from any claim, cause of action, or demand in law or equity against any

person, firm, partnership, or corporation not a party to this Consent Decree.

      X.     RETENTION OF JURISDICTION

      18.    This Court will retain jurisdiction of this matter for the purpose of

overseeing compliance with and resolving disputes arising under this Consent

Decree.

      XI.    AUTHORITY TO ENTER INTO THE CONSENT DECREE

      19.    The signatory for Defendant represents and warrants that he or she

has been duly authorized to sign this document and so bind Defendant to all terms

and conditions thereof.

      IT IS SO ORDERED AND AGREED.

Dated: February 5, 2021                       s/Sean F. Cox
                                              Sean F. Cox
                                              U. S. District Judge




              **SIGNATURES CONTINUE ON THE NEXT PAGE**
Case 2:20-cv-12715-SFC-DRG ECF No. 9, PageID.58 Filed 02/05/21 Page 7 of 7




APPROVED:

For Plaintiff:

_F_e_bru_ary _3, 2_021_   _   _   __   _s_/ _Dan_iel B
                                                     _ . F_elde_r _ _ _ _           _       __
Date                                   Daniel B. Felder (P68920)
                                       Attorney for Plaintiff


For Defendant:


  February
___  _ _ 3,_ _            _   _   __   s/ Richard
                                       ___ _ _ _ _C._ Kraus
                                                      _ _ _ ( w / p e r m ) _ __
Date                                   Richard C. Kraus (P27553)
                                       Attorney for Defendant


                                       Vintner’s Collective, LLC


                                       By:___ __________________________


                                       Printed Name:_G_A
                                                       _R__R_ET M
                                                                _ UR_PH_Y               _       __


                                       Title:_M
                                              __A_N_A_GIN_G P_ART_NE_R _        _       _       __


                                       Date:_F_E_B_RU_ARY__2_, _2021_   _   _       _       _    _




                                          7
